Name: 81/240/EEC: Council Decision of 9 April 1981 on the conclusion of the Agreement between the European Economic Community and the Swiss Confederation extending the Agreement on a concerted action project in the field of registration of congenital abnormalities (medical and public health research)
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-04-25

 Avis juridique important|31981D024081/240/EEC: Council Decision of 9 April 1981 on the conclusion of the Agreement between the European Economic Community and the Swiss Confederation extending the Agreement on a concerted action project in the field of registration of congenital abnormalities (medical and public health research) Official Journal L 113 , 25/04/1981 P. 0044 Spanish special edition: Chapter 16 Volume 1 P. 0075 Portuguese special edition Chapter 16 Volume 1 P. 0075 ****( 1 ) OJ NO L 43 , 14 . 2 . 1981 , P . 12 . COUNCIL DECISION OF 9 APRIL 1981 ON THE CONCLUSION OF THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SWISS CONFEDERATION EXTENDING THE AGREEMENT ON A CONCERTED ACTION PROJECT IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ) ( 81/240/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 81/21/EEC OF 20 JANUARY 1981 AMENDING DECISION 78/167/EEC ADOPTING A CONCERTED PROJECT OF THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ) ( 1 ), HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS , ON 1 AUGUST 1980 , THE SWISS CONFEDERATION ACCEDED TO THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE HELLENIC REPUBLIC ON A CONCERTED ACTION PROJECT IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ), IN ACCORDANCE WITH ARTICLE 6 ( 3 ) OF THAT AGREEMENT ; WHEREAS , THE HELLENIC REPUBLIC BECAME A MEMBER OF THE EUROPEAN ECONOMIC COMMUNITY ON 1 JANUARY 1981 , IT IS ADVISABLE TO CONCLUDE AN AGREEMENT BETWEEN THE COMMUNITY AND THE SWISS CONFEDERATION ; WHEREAS THAT AGREEMENT SHOULD BE APPROVED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SWISS CONFEDERATION EXTENDING THE AGREEMENT ON A CONCERTED ACTION PROJECT IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ) IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT LUXEMBOURG , 9 APRIL 1981 . FOR THE COUNCIL THE PRESIDENT D . F . VAN DER MEI **** AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SWISS CONFEDERATION EXTENDING THE AGREEMENT ON A CONCERTED ACTION PROJECT IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ) THE EUROPEAN ECONOMIC COMMUNITY , OF THE ONE PART , AND THE SWISS CONFEDERATION , OF THE OTHER PART , CONSIDERING THAT , BY ITS DECISION OF 13 FEBRUARY 1978 , THE COUNCIL OF THE EUROPEAN COMMUNITIES ADOPTED A COMMUNITY CONCERTED ACTION PROJECT IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ); CONSIDERING THAT , AN AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE HELLENIC REPUBLIC ON THE ABOVEMENTIONED CONCERTED ACTION PROJECT WAS SIGNED ON 14 DECEMBER 1979 ; CONSIDERING THAT , ON 1 AUGUST 1980 , THE SWISS CONFEDERATION ACCEDED TO THAT AGREEMENT IN ACCORDANCE WITH ARTICLE 6 ( 3 ) THEREOF ; CONSIDERING THAT , BY ITS DECISION OF 20 JANUARY 1981 , THE COUNCIL OF THE EUROPEAN COMMUNITIES EXTENDED UNTIL 31 DECEMBER 1981 THE COMMUNITY CONCERTED ACTION PROJECT IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ; CONSIDERING THAT , BEARING IN MIND THE PRESENT STATE OF THE WORK PROVIDED FOR IN THE ABOVEMENTIONED AGREEMENT , THE EXTENSION OF THE DURATION OF THE LATTER BY ONE YEAR WOULD ENABLE THE GREATEST BENEFIT TO BE DERIVED FROM THE EFFORT MADE ; CONSIDERING THAT , THIS EXTENSION WILL NOT GIVE RISE TO ANY INCREASE IN FINANCIAL COMMITMENTS EITHER OF THE COMMUNITY OR OF THE SWISS CONFEDERATION ; CONSIDERING THAT , THE AGREEMENT IN QUESTION SHOULD THEREFORE BE EXTENDED UNTIL 31 DECEMBER 1981 , HAVE AGREED AS FOLLOWS : ARTICLE 1 THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SWISS CONFEDERATION ON A CONCERTED ACTION PROJECT IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ) SHALL BE EXTENDED UNTIL 31 DECEMBER 1981 . ARTICLE 2 THIS AGREEMENT , DRAWN UP IN A SINGLE ORIGINAL IN THE DANISH , DUTCH , ENGLISH , FRENCH , GERMAN , GREEK AND ITALIAN LANGUAGES , EACH TEXT BEING EQUALLY AUTHENTIC , SHALL BE DEPOSITED IN THE ARCHIVES OF THE GENERAL SECRETARIAT OF THE COUNCIL OF THE EUROPEAN COMMUNITIES , WHICH SHALL TRANSMIT A CERTIFIED COPY TO EACH OF THE CONTRACTING PARTIES .